Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/01/2022 has been entered. Claims 1-4, and 6-17 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/02/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites in line 2 the limitation “to create an injectate chamber”.  It is unclear whether this is the same injectate chamber recited in line 7 of claim 1 or an additional injectate chamber.  Therefore, the scope of the claim is indefinite.  For purposes of examination, the claim is interpreted to recite “to create the injectate chamber”. 
	Claim 14 recites in line 2 the limitation “to create an injectate chamber”.  It is unclear whether this is the same injectate chamber recited in line 7 of claim 1 or an additional injectate chamber.  Therefore, the scope of the claim is indefinite.  For purposes of examination, the claim is interpreted to recite “to create the injectate chamber”. 
	Claim 15 recites in line 2 the limitation “to create an injectate chamber”.  It is unclear whether this is the same injectate chamber recited in line 7 of claim 1 or an additional injectate chamber.  Therefore, the scope of the claim is indefinite.  For purposes of examination, the claim is interpreted to recite “to create the injectate chamber”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2007/0112308 to Kay in view of U.S. Patent No. 3,774,811 to Staerman.
Regarding Claim 17, Kay teaches a syringe (Fig. 2) for dispensing injectable foam comprising: a syringe barrel (110) having a nozzle (111) and a bore to receive a syringe plunger (120); the syringe plunger (120) defined by a front end (122) and a rear end (124) connected by tubular walls (123) and having an internal hollow duct (the path from inlet 125 through tube 127 forms the internal hollow duct) between the front end and the rear end, and through which foam can flow (Par. 0091-0094), the internal hollow duct including a one-way valve (126, Par. 0089) which prevents foam from travelling out of an aperture (125) in the rear end of the plunger; an injectate chamber (Fig. 2, the area between elements 122 and 113) formed by insertion of the front end of the plunger into the barrel, and a vented waste chamber (150; Par. 0089-0090 discloses the waste chamber has a burst seal 156 and which meets the limitations of a vent since it allows foam to escape) connected to the internal hollow duct and which allows air to pass through but retains foam (when burst seal 156 is broken, foam is able to pass through the chamber, therefore air would also be able to pass through the chamber; Par. 0091-0094 discloses that waste chamber retains a portion of foam). 
Kay is silent regarding the injectate chamber comprising a flow disruptor arranged to modify the flow of foam as it enters the injectate chamber. 
Staerman teaches an analogous device directed toward a syringe for dispensing foam which comprises a syringe barrel (Fig. 1, element 3), a syringe plunger (Fig. 1, elements 1 and 2), and an injectate chamber. Staerman further teaches a flow-disruptor (Fig. 2, element 11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material toward the wall of the cylinder is modifying the flow of foam as it enters the injection chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe plunger of Kay to include a flow-disruptor arrange to modify the flow of foam as it enters the injectate chamber, as taught by Staerman, in order to allow the barrel walls to provide a support for the foam (Col. 3, lines 14-16). 
Allowable Subject Matter
Claims 1-3, 6-13, and 16 are allowed.
Claims 4, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the closest prior art is U.S. Patent App. Pub. 2007/0112308 to Kay. Kay teaches a syringe (Fig. 2) for dispensing injectable foam comprising: a syringe barrel (110) having a nozzle (111) and a bore to receive a syringe plunger (120); the syringe plunger (120) defined by a front end (122) and a rear end (124) connected by tubular walls (123) and having an internal hollow duct (the path from inlet 125 through tube 127 forms the internal hollow duct) between the front end and the rear end, and through which foam can flow (Par. 0091-0094), the internal hollow duct including a one-way valve (126, Par. 0089) which prevents foam from travelling out of an aperture (125) in the rear end of the plunger; an injectate chamber (Fig. 2, the area between elements 122 and 113) formed by insertion of the front end of the plunger into the barrel, and a vented waste chamber (150; Par. 0089-0090 discloses the waste chamber has a burst seal 156 and which meets the limitations of a vent since it allows foam to escape) connected to the internal hollow duct and which allows air to pass through but retains foam (when burst seal 156 is broken, foam is able to pass through the chamber, therefore air would also be able to pass through the chamber; Par. 0091-0094 discloses that waste chamber retains a portion of foam), wherein the waste chamber is present within the internal hollow duct of the syringe plunger (Fig. 2; the waste chamber 150 is in the path from inlet 125 through tube 127 and therefore is present within the internal hollow duct). 
Kay is silent regarding the injectate chamber comprising a flow disruptor arranged to modify the flow of foam as it enters the injectate chamber and regarding the syringe is filled with foam through the syringe nozzle. This is a functional limitation that the device taught by Kay must only be capable of performing; however, there is no indication or teaching by Kay that the embodiment taught in Fig. 2 may be filled from the nozzle and function as intended.  For example, it is not clear that the burst seal 156, which allows the waste chamber 150 to retain poor quality foam, but allows higher quality foam to pass when the chamber is full, would function as intended if the syringe were filled from the nozzle. 
U.S. Patent No. 3,774,811 to Staerman teaches an analogous device directed toward a syringe for dispensing foam which comprises a syringe barrel (Fig. 1, element 3), a syringe plunger (Fig. 1, elements 1 and 2), and an injectate chamber. Staerman further teaches a flow-disruptor (Fig. 2, element 11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material toward the wall of the cylinder is modifying the flow of foam as it enters the injection chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe plunger of Kay to include a flow-disruptor arrange to modify the flow of foam as it enters the injectate chamber, as taught by Staerman, in order to allow the barrel walls to provide a support for the foam (Col. 3, lines 14-16). 
However, the modified device is still silent regarding the syringe is filled with foam through the syringe nozzle. 
Kay further teaches different embodiments (Figs. 4-6) which are constructed such that the syringe is filled with foam through the nozzle, but it would not be obvious to one of ordinary skill in the art to modify the embodiment taught in Fig. 2 to be capable to be filled with foam through the syringe nozzle, since Kay already teaches other embodiments which perform this function and are more suited to do so. 
Response to Arguments
35 U.S.C. 103
Applicant’s arguments, see Page. 6-7, filed 03/01/2022, with respect to Claims 1-4, 7, 10-15, and 17 have been fully considered and are persuasive.  The previous rejection of claim 1-4, 7, 10-15, and 17 has been withdrawn.  However, upon further consideration, a new ground of rejection for claim 17 is made in view of U.S. Patent App. Pub. 2007/0112308 to Kay in view of U.S. Patent No. 3,774,811 to Staerman.  
Applicant’s previous amendments to claims 10 and 17 included the limitation “the internal hollow duct including a one-way valve which prevents foam from travelling out of an aperture in the rear end of the plunger”.  This amendment overcame the previous rejection, but this limitation is taught in Figs. 1-3 of Kay. Claim 17 was further amended to remove the limitation “wherein the waste chamber is present within the internal hollow duct of the syringe plunger such that the syringe is filled with foam through the syringe nozzle”, so that claim 17 would not be a substantial duplicate of claim 10.  Since the claim does not require the limitation “the syringe is filled with foam through the syringe nozzle”, a rejection is made in view of U.S. Patent App. Pub. 2007/0112308 to Kay in view of U.S. Patent No. 3,774,811 to Staerman.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783